Title: From Thomas Jefferson to William Champe Carter, 15 April 1795
From: Jefferson, Thomas
To: Carter, William Champe



Dear Sir
Monticello Apr. 15. 95.

I recieved the day before yesterday your favor from Milton and am happy on your return to the neighborhood, and in the hopes of a neighborly sociability with Mrs. Carter and myself. With respect to the land, were it my own case, the difference of 6d. or 1/ an acre should not have given you the trouble of a reply. But I am acting for Mr. Short, and under uncertainty how he may like the situation price and other circumstances. I therefore proposed to secure myself from error or censure by adhering to the price Monroe gave. On his two purchases the neighbors seem to have decided that the first was a good one, the second hard. I cannot therefore go beyond what he gave you. It would seem by your  letter to have been sixpence more than I had supposed, to wit 23/6 instead of 23/. I will give whatever he gave. If you think proper, I will meet you on the land any day and hour you will name, in order to go over it, and see that I was not misdirected when I went over it before, and to conclude the contract &c. Any day after tomorrow will suit me. With my respects to Mrs. Carter I am Dr. Sir with great esteem Your most obedt. servt

Th: Jefferson

